Case 6:19-cv-01212-MJJ-CBW Document 33 Filed 07/08/20 Page 1 of 1 PageID #: 255




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 Williamson                                   Civil Action No. 6:19-01212

 Versus                                       Judge Michael J Juneau

 Garber et al                                 Magistrate Judge Carol B Whitehurst

                                    JUDGMENT

       For the reasons contained in the Report and Recommendation of the

  Magistrate Judge filed previously herein, noting the absence objections thereto, and

  concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Motion to Dismiss Under Rule 12(b)(6), filed by

 Defendant, Mark A. Garber, Rec. Doc. [26] is GRANTED and this action is

 DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 8th day of July, 2020.




                                             ________________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
